Citation Nr: 1546728	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to additional automobile or adaptive equipment under Chapter 31, Title 38, United States Code.

(The additional issues on appeal that were remanded by the Board in May 2015 will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Law Offices of John S. Berry


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1980, from October 1983 to February 1984, and from September 1994 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment (VR&E) services program in Phoenix, Arizona.

The Veteran testified before the undersigned at a January 2015 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of his claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

The Board has considered both the physical claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence both the physical and electronic record.


FINDINGS OF FACT

1. In August 2012, the Board directed that the Veteran be granted re-entry into a Vocational Rehabilitation and Employment (VR&E) Independent Living Program (ILP) under Chapter 31, Title 38, United States Code, for purposes of obtaining a Craftmatic bed that allowed the Veteran to elevate his head and feet.

2. The Veteran's provided Craftmatic bed meets the requirements of the August 2012 Board decision; VA has furnished the Craftmatic bed to the extent practicable.
3. The Veteran had a wheelchair lift installed on his vehicle in January 2006 as part of his VR&E ILP plan; any additional automobile adaptive equipment since provided exceeded that allowed.


CONCLUSIONS OF LAW

1. The criteria for entitlement for a new bed under Chapter 31, Title 38, United States Code, Vocational Rehabilitation and Employment (VR&E) Independent Living Program have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102, 3109, 3120 (West 2014); 38 C.F.R. § 3.102, 21.1, 21.35, 21.76, 21.160, 21.162, 21.210, 21.212, 21.216, 21.218, 21.220 (2015).

2. The criteria for entitlement to a new power lift or a new van with a wheelchair lift under Chapter 31, Title 38, United States Code, Vocational Rehabilitation and Employment (VR&E) Independent Living Program have not been met. 38 U.S.C.A. §§ §§ 3100, 3101, 3102, 3109, 3120, 3901, 3902 (West 2014); 38 C.F.R. §§ 17.156, 17.157 (2015); VHA Handbook 1173.4, Automobile Adaptive Equipment Program (Oct. 30, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the law as mandated by statute, and not the evidence, is dispositive of the appellant's appeal, The Veterans Claims Assistance Act (VCAA) of 2000 is not applicable. See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); VAOPGCPREC 5-2004. As such, no further action is required pursuant to the VCAA.

Regardless, VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error."). Moreover, because the issue is not medical in nature, there is no duty to provide a medical examination or obtain a medical opinion.

Merits of the Claim for a New Craftmatic Bed

The Veteran contends he warrants a new Craftmatic bed to support his neck and provide vibration to stimulate his legs. After a careful review of the governing regulations, the Board has determined that the Veteran is not entitled to a new bed.

In August 2012, the Board directed that the Veteran be granted re-entry into a Vocational Rehabilitation and Employment (VR&E) Independent Living Program (ILP) under Chapter 31, Title 38, United States Code, for purposes of obtaining a Craftmatic bed.

The pertinent statutory authority, found at 38 U.S.C.A. § 3120 (West 2014), provides that the Secretary may conduct programs of independent living services for severely handicapped persons. 38 U.S.C.A. § 3120(a). The Secretary may also provide a program of independent living services and assistance under this section only to a veteran who has a serious employment handicap resulting in substantial part from a service-connected disability, and it has been determined that the achievement of a vocational goal is not currently feasible. 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist eligible veterans whose ability to function independently in family, community, or employment, is so limited by the severity of disability (service and non-service connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled veterans.

The term independence in daily living means the ability of a veteran, without the services of others or with a reduced level of the services of others to live and function within the veteran's family or community. 

Independent living services may be furnished: (1) As part of a program to achieve rehabilitation to the point of employability; (2) As part of an extended evaluation to determine the current reasonable feasibility of achieving a vocational goal; (3) Incidental to a program of employment services; or (4) As a program of rehabilitation services for eligible veterans for whom achievement of a vocational goal is not currently reasonably feasible. This program of rehabilitation services may be furnished to help the veteran: (i) Function more independently in the family and community without the assistance of others or a reduced level of the assistance of others; (ii) Become reasonable feasible for a vocational rehabilitation program; or (iii) Become reasonable feasible for extended evaluation. 38 C.F.R. § 21.160.

Here, the Veteran has already been granted entry into an ILP. See August 2012 Board Decision.

In August 2012, the Board directed re-entry, in part, for the purposes of obtaining a Craftmatic bed. In its decision, the Board noted that "[t]he Veteran's impairment of his lower extremities . . . is severe and his need to keep them elevated is reasonable in light of his physical condition. Moreover, being able to elevate the head of his bed facilitates his breathing," which is also impaired due to service-connected respiratory problems. See id. at 19. The Board concluded that a Craftmatic bed "would facilitate the Veteran's sleep and, so, bring about a better sleep pattern, better breathing ability, and, consequently, greater safety and a better opportunity to preserve his health, as well as greater independence in his daily living. Id. at 20.

A review of the record indicates that upon the grant of an ILP, the Veteran independently researched the type of Craftmatic bed he wanted. See January 2013 Special Report of Training. A record of his proposed equipment order indicates he requested two Craftmatic Model 1 Bases, which were described as two twin-size mattresses with massage and wireless remote controls, as well as two dual density firm/plus mattresses, legs, and bed straps to attach the adjoining beds together. See November 2012 Proposal. The actual order included the proper items that the Veteran described. December 2012 Request for Supplies. The bed that he selected was delivered to him in January 2013. See January 2013 Email Correspondence. Later that month, the Veteran indicated the bed was "very nice and . . . helping him sleep better." January 2013 Email Correspondence.

In February 2013, correspondence indicates the Veteran was dissatisfied with his bed. He reported the bed was "noisy" and he could not feel the massage when he had linens on the bed. February 2013 Email Correspondence. He also stated that he thought the massage was supposed to be both upper and lower body, but that it was only the upper body. See id. He reported that either the bed was broken or he was sent the incorrect bed. Id. An email from the VA contracting official confirmed that the correct bed - the one that the Veteran requested - had been ordered. February 2013 Email Correspondence.

In August 2013, the Veteran was deemed to have successfully completed his rehabilitation program. August 2013 Determination. When the Veteran filed his notice of disagreement, he alleged that bed "modifications" were not completed. September 2013 Notice of Disagreement. In his substantive appeal (VA Form 9), he stated that his Craftmatic bed "was supposed to have a [f]ull [b]ody [m]assage feature installed underneath the bed, so it would massage my whole body head to [t]oe." See December 2013 Substantive Appeal. He further reported that he could not feel the massage that was installed, and that the massage device in his bed was noisy and he "could never feel anything on my back or anywhere else." Id.

In August 2012, the Board directed re-entry into an ILP, in part for the purposes of obtaining a Craftmatic bed. The only specifications the Board made as to the type of Craftmatic bed was that it should allow the Veteran to elevate his head and feet. See August 2012 Board Decision, pp. 19. The Board did not order a particular type or make of Craftmatic bed, or any additional features, to include massage capabilities. Id. The Veteran selected his Craftmatic bed and it was provided. The Board's August 2012 Order for entry into an ILP to obtain a Craftmatic bed has been satisfied. His ILP has been successfully completed with regards to the Craftmatic bed.

To the extent the Veteran is claiming he has not received the Craftmatic bed that he ordered, or that it is defective, this does not fall under the purview of VA or his ILP.

As part of an ILP, supplies are furnished to enable a veteran to pursue rehabilitation and achieve the goals of his or her program. 38 C.F.R. § 21.210(a). The supplies that are furnished are those that are necessary for a program of rehabilitation services. 38 C.F.R. § 21.212(a). Special equipment may also be authorized when necessary to enable a veteran to mitigate or overcome the effects of disability in pursuing a rehabilitation program. 38 C.F.R. § 21.212(a).

As far as furnishing the supplies, VA will make arrangements for the school or other facility during a veteran training, rehabilitation assistance, or employment under Chapter 31 to provide supplies to the extent practicable. This method is the one most likely to assure that supplies are available and can be secured expeditiously. A facility may be considered to be furnishing supplies when the facility itself is the supplier, or the facility has designated a supplier. 38 C.F.R. § 21.218(a).

VA will replace articles which are necessary to further pursuit of the Veteran's program and which are lost, stolen, misplaced, or damaged beyond repair through no fault of the Veteran. 38 C.F.R. § 21.220(a).

The VA approved the Craftmatic bed the Veteran requested, paid for it, assisted with delivery, and checked to ensure it had arrived, pursuant to 38 C.F.R. § 21.218(a). As the Veteran's bed meets the specifications of the Board's August 2012 decision, it may not be considered damaged beyond repair, and replacement is not necessary under 38 C.F.R. § 21.220(a).

To the extent the Veteran wishes VA to compel the vendor, here Craftmatic, to provide him with a bed with full-body massage and a quieter massage device, this falls outside the realm of 38 C.F.R. § 21.218(a), which only requires providing supplies to the extent practicable. The Veteran was provided the proper bed pursuant to the Board's prior decision and his ILP. There is nothing in the statutes or regulations to indicate VA may compel contractual compliance with a vendor when the Veteran is requesting items beyond his ILP. The Veteran's order form indicates he believed he was receiving a massage bed; to the extent he believes the massage capabilities on his bed are broken or that he received the wrong bed, he must take this up independently with the vendor.

Entitlement to a new Craftmatic bed with massage capabilities is not warranted.


Merits of the Claim for Additional Automobile Equipment

The Veteran contends that he warrants additional/different automobile and adaptive equipment, to include a new power lift for his existing vehicle or, preferably, a new van with a wheelchair lift to replace his current vehicle. After a careful review of the governing regulations, the Board has determined that the Veteran is not entitled to new or additional equipment.

Under 38 U.S.C.A. § 3901, the relevant statutes governing provision of automotive adaptive equipment to eligible veterans, VA may provide, or assist in providing, an eligible person with an automobile or other conveyance, and necessary adaptive equipment. 38 U.S.C. § 3901 defines "adaptive equipment" as including, but not limited to, power steering, power brakes, power window lifts, power seats, and special equipment necessary to assist the eligible person into and out of the automobile or other conveyance. Such term also includes (A) air-conditioning equipment when such equipment is necessary to the health and safety of the veteran and to the safety of others, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and (B) any modification of the size of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

VA's implementing regulations provide that automobile adaptive equipment may be authorized if the Under Secretary for Health or designee determines that such equipment is deemed necessary "to insure that the eligible person will be able to operate the automobile or other conveyance in a manner consistent with such person's safety and so as to satisfy the applicable standards of licensure established by the State of such person's residency or other proper licensing authority." 38 C.F.R. § 17.156. Further, when addressing what constitutes "adaptive equipment" for VA compensation purposes, 38 C.F.R. § 17.157 specifies that adaptive equipment includes, but is not limited to, a basic automatic transmission, power steering, power brakes, power window lifts, power seats, air-conditioning equipment when necessary for the health and safety of the veteran, and special equipment necessary to assist the eligible person into or out of the automobile or other conveyance, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and any modification of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

In order to be awarded a certificate of eligibility for financial assistance in the purchase of an automobile under 38 U.S.C.A. § 3901, the evidence must demonstrate a service-connected disability resulting in the loss, or permanent loss of use, of one or both feet or one or both hands; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 38 C.F.R. § 3.808(a). 

The law also provides that a Veteran may be entitled to only adaptive equipment if he has ankylosis of one or both knees or one or both hips due to service-connected disability. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

In order to implement the above regulations, VA's Veterans Health Administration (VHA) published VHA Handbook 1173.4. The regulation states that the purpose of this program is to provide the necessary equipment and training to enable a disabled veteran to operate a motor vehicle safely and permit access to and from the vehicle in a safe manner. The primary concerns are the safety of the veteran and other people on our nation's highways.

The Veteran has applied for a new power lift for his existing vehicle or an entirely new vehicle with a wheelchair lift. This case does not revolve around the question of whether the Veteran meets the physical requirements for adaptive equipment pursuant to 38 U.S.C.A. § 3901. He was previously granted a power lift as part of a VR&E ILP, to better able him to function independently in family, community, or employment. See 38 U.S.C.A. § 3120(a). Therefore, the question in this case is whether the statutes, regulations and VHA Handbook allow the Veteran to receive new equipment in addition to that which he has already received under his ILP.

A review of the record indicates that in April 1999, the Veteran's vocational rehabilitation program was discontinued as he was deemed to no longer have the potential for employment. April 1999 VR&E Decision. This decision appears to have been predicated on an April 1999 Special Report of Training, which indicates the Veteran stated he "no longer has potential to be employable" and was in receipt of Social Security Disability Income and a total disability rating based on individual unemployability due to service-connected disabilities. April 1999 Special Report of Training.

In September 2004, the Veteran submitted a claim for re-entry into the Vocational Rehabilitation and Employment (VR&E) Independent Living Program (ILP). September 2004 Claim. He stated he left the program because his medical conditions had worsened and he "needed more support at home. Id. He was readmitted into the program.

Case notes from September 2005 indicate the Veteran was seeking a motorized wheelchair, and if he received that, he would need his vehicle modified to accommodate the wheelchair. September 2005 Case Notes. A December 2005 doctor's note indicated that a power wheelchair was medically necessary due to his fibromyalgia. See December 2005 Physician's Note.

January 2006 Case Notes show the Veteran attempted to get a wheelchair ramp installed on his existing vehicle, an SUV, but he was dissatisfied because his vehicle's sensor beeped when in reverse due to the presence of the ramp. January 2006 Case Notes. The Veteran stated this was "unreasonable." Id.

March 2006 notes indicate the Veteran had a new sensor on his SUV installed, but later that month he inquired about getting a new wheelchair ramp because he was considering buying a new vehicle. March 2006 Case Notes. He was advised "that would have to be a cost he did on his own." Id.

In April 2006, the Veteran notified his rehabilitation counselor that his vehicle was "going out" and it would cost more to get the vehicle fixed than the vehicle was worth. April 2006 Email Correspondence. He stated, "[i]t would be better for me to get a [n]ew [v]ehicle and have the [l]ift [i]nstalled inside that [v]ehicle." Id. He requested approval for a new lift to be installed in his new vehicle. Id. He was informed that VA would not pay for installation again. Id. Further notes confirm that two months prior, VA had purchased a "scooter carrier" for his old vehicle. Id. The Veteran was advised to contact the wheelchair lift company to inquire as to the price of exchanging his existing lift and buying and installing a new one. Id.

August 2006 notes indicate the Veteran purchased a new van. See Dealership Records; August 2006 Report of Contract.

The Veteran was notified in September 2006 that he was declared rehabilitated and had completed his ILP. September 2006 Letter.

In March 2007, the Veteran requested that his ILP be reopened and stated he needed a wheelchair lift that would assist in getting his wheelchair inside his vehicle. March 2007 Claim. A decision was made that he did not qualify for VR&E at that time. March 2007 VR&E Decision.

During his February 2008 Regional Office (RO) Hearing, the Veteran testified that the lift "was not adequate . . . [it] didn't satisfy my needs." February 2008 DRO Hearing Transcript, pp. 3. He reported he needed something that was "more supportive inside the vehicle." See id. He further stated that the lift was outside the vehicle, so it was not durable . . . it was not protected against the weather." Id. at 4.

In a March 2008 Review and Findings from the Hearing Transcript, a vocational rehabilitation counselor noted that "the Veteran initially had a lift installed on his vehicle in January 2006. He purchased a new vehicle two months later and requested to have another lift installed on the new vehicle." May 2008 Counseling Record. The counselor contacted the wheelchair repair company and was told the Veteran did not use the warranty provided for any repairs after the lift was installed. Id. Further calls indicate that an agreement had been made to remove the two-month-old lift, credit VA the cost, and install a new lift, but that the Veteran never brought in his vehicle to have the new lift installed. Id.

In its August 2012 decision, the Board granted re-entry into an ILP in part for the purpose of obtaining a power-lift for a motorized scooter.

In November 2012, the Veteran informed his rehabilitation counselor that he "did not know how much longer this [v]ehicle I have is going to work," as he claimed the weight of his power chair wore down the rear suspense. November 2012 Email Correspondence.

In correspondence dated December 2012, an Independent Living Counselor made a referral to the director of the VA Medical Center (VAMC) in Phoenix for assistance. The counselor noted that the Board provided for a power lift for the Veteran's scooter, and alluded to the Veteran's "expressed need" for a lift that would allow him to directly drive his scooter into his vehicle. December 2012 Request for Medical Services. The counselor noted that the Board did not mandate that the Veteran be provided with a VAMC-sponsored vehicle and the Veteran does not own a vehicle that will accept the type of lift he desired. Id. The counselor also stated that the Veteran "feels strongly that he qualifies for a VAMC sponsored vehicle." Id.

In January 2013 correspondence, a VR&E counselor noted that the Veteran was still saying he could not put a lift on his vehicle, which was now described as a GMC Envoy, and that he needed a van so he could ride his scooter into the vehicle. January 2013 Email Correspondence. The counselor noted the Veteran "seem[ed] to understand that he [would] need to purchase a van . . . [but] [h]e just says he will have to fight the VA on that because he won't be purchasing a van." Id. The counselor further noted that his Envoy already had a wheelchair lift attached to it. Id.

In January 2013, the Veteran submitted a new application for automobile or other conveyance and adaptive equipment under 38 U.S.C. § 3901-3904. He indicated he was applying for an automobile. The Veteran was informed that VR&E did not make determinations regarding eligibility under 38 U.S.C. § 3901-3904. See March 2014 Special Report of Training. There is no indication in his claims file that a decision has been made.

A February 2013 letter from a staff physician at the Southeast Community Based Outpatient Clinic (CBOC) indicated that the Veteran needed a lift for his scooter that would "work for him." February 2013 Doctor's Letter. The doctor noted that the Veteran was unable to use the current lift and that he needed a lift that could lift him and the scooter at the same time. Id.

In August 2013, the Veteran was notified that he successfully completed his rehabilitation program. He appeared that decision on the basis that he had not been provided "a lift to use that would work inside my vehicle." See December 2013 Substantive Appeal.

As indicated in VHA Handbook 1173.4, automobile adaptive equipment provided as part of 38 U.S.C. Chapter 31, VR&E benefits, may be provided for one vehicle and will not exceed the benefit for veterans under 38 U.S.C. Chapter 39. VHA Handbook 1173.4, pp. 3. This includes automobile adaptive equipment, such as van lifts, raised doors, raised roofs, air-conditioning, and wheelchair tiedowns for passenger use. Id.

When automobile adaptive equipment is provided for purposes of VR&E benefits, the equipment may only be provided for one vehicle. The Veteran was provided this benefit in January 2006. Therefore, any additional benefits he received were unwarranted, including the Board's August 2012 order of re-entry into an ILP, in part to obtain a power-lift for a motorized scooter. The Board notes that the prior grant of an ILP and power-lift for a motorized scooter is harmless error. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The prior grant did not affect the essential fairness of the adjudication of his claim, as it appears to have allowed a benefit that was not actually warranted and which he has not received.

Regardless, attempts have been made to grant the Veteran a new wheelchair lift. He was given an opportunity to have a new lift installed in his vehicle, but he never brought in his vehicle for installation. All reasonable attempts have been made to provide him this unauthorized benefit.

Entitlement to further automobile or adaptive equipment, in the form of a new vehicle or new lift, is unwarranted.


ORDER

Entitlement to additional automobile or adaptive equipment is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


